Citation Nr: 1709743	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  15-18 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia claimed as the result of exposure to contaminated water at Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1963 to December 1964.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Phoenix, Arizona, Regional Office (RO) which, in pertinent part, denied service connection for chronic lymphocytic leukemia claimed as the result of exposure to contaminated water at Camp Lejeune, North Carolina and tinnitus.  In February 2017, the Board advanced the Veteran's appeal on the docket on its own motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune, North Carolina from January 9, 1964, to February 20, 1964.  

2.  The Veteran was subsequently diagnosed with chronic lymphocytic leukemia.  

3.  Tinnitus originated during active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for chronic lymphocytic leukemia have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.326(a) (2016 as amended).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2016).   
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for both chronic lymphocytic leukemia and tinnitus.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

A.  Chronic Lymphocytic Leukemia

The Veteran asserts that service connection for chronic lymphocytic leukemia is warranted secondary to his in-service exposure to contaminated water at Camp Lejeune, North Carolina while undergoing training at the base from January 1964 to February 1964.  

Generally, service connection may be granted for a recurrent disability resulting from disease or injury that is incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253.  

A veteran who served at Camp Lejeune, North Carolina, for no less than 30 days (either consecutive or non-consecutive) between August 1, 1953, and December 31, 1987, shall be presumed to have been exposed to contaminants in the facility's water supply unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  If a veteran was exposed to contaminants in the water supply at Camp Lejeune during military service; the exposure meets the requirements of 38 C.F.R. § 3.307(a)(7); and adult leukemia, including chronic lymphocytic leukemia, becomes manifest to a degree of 10 percent of more at any time after service, service connection shall be established even though there is no record of such disease during service, subject to the rebuttable presumption provisions of 38 C.F.R. § 3.307(d).  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

VA has conceded that the Veteran served at Camp Lejeune, North Carolina, from January 9, 1964, to February 20, 1964, a period of 43 days.  The report of an April 2015 VA examination states that the Veteran was diagnosed with chronic lymphocytic leukemia.  Given such facts, the Board concludes that service connection for chronic lymphocytic leukemia secondary to exposure to contaminated water at Camp Lejeune, North Carolina, is now warranted.  

B.  Tinnitus

The Veteran asserts that service connection for tinnitus is warranted secondary to his in-service noise exposure including while serving on a mortar team.  

VA has conceded the Veteran's significant in-service noise exposure including exposure to mortar fire.  

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system such as tinnitus becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

At the December 2011 VA audiological examination, the Veteran complained of "long-standing constant bilateral tinnitus" which he believed started during military service.  He was diagnosed with tinnitus.  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran had significant noise exposure while performing his military duties.  He reported the onset of tinnitus during active service which has persisted to the present day.  The Veteran has been diagnosed with recurrent tinnitus on post-service examination.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for chronic lymphocytic leukemia is granted.  

Service connection for tinnitus is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


